Citation Nr: 0003472	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  98-04 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a program of vocational rehabilitation 
services in accordance with the provisions of Chapter 31, 
Title 38, United States Code (Chapter 31 benefits).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1982 to June 
1995.
This case comes before the Board of Veterans' Appeals (Board) 
from a letter decision promulgated by the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA) in which the veteran's claim of 
entitlement to Vocational Rehabilitation Benefits was denied.  
The veteran subsequently perfected an appeal of that 
decision.


REMAND

After a review of the record, it is the opinion of the Board 
that additional development of the evidence should be 
accomplished prior to further consideration of the veteran's 
claim.  The veteran's application for Vocational 
Rehabilitation Benefits was denied on the basis that his 
current full time employment as a Flat Sorter Operator by the 
United States Post Office, a job he has held since June 1996, 
sufficiently overcame any impairment to his employability 
presented by his service-connected anxiety disorder.  This 
information was contained in the veteran's application and in 
other documentation in the claims file.  However, in his 
March 1998 Substantive Appeal, the veteran stated that his 
job at the post office was temporary and part time.  
Accordingly, because evidence of his current job status is 
probative of the veteran's claim, the Board finds that 
confirmation of the veteran's job situation is necessary.

Therefore, the Board remands this claim so that the veteran 
can provide evidence from his employer regarding his current 
job status with the United States Post Office.  To facilitate 
this process, he can submit written authorization to the RO 
allowing them to contact his employer and obtain the 
pertinent information regarding his job status as permanent, 
full time, part time, and evaluations of his performance or 
if he prefers he can obtain this information from his 
employer directly and submit it to the RO.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, the case is 
simply not ready for appellate review.  To ensure due 
process, and to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to his appeal, 
the case is REMANDED to the RO for the following development:

1.  The RO should notify the veteran that 
if he has any additional lay or medical 
evidence he wishes to submit to support 
his claim he may do so, particularly 
evidence he may have obtained which may 
not currently be in the claims file.  
Specifically, the RO should notify the 
veteran that he should submit evidence 
from his employer regarding his current 
employment status as permanent, 
temporary, full time or part time, along 
with his recent performance evaluations.  
If the veteran would like the RO to 
obtain this information, he should 
provide the RO with the appropriate 
written authorization enabling them to 
obtain this information from his 
employer.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and consider all the additional 
evidence.  If any benefit sought, for 
which an appeal has been perfected, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto 
with additional argument and/or evidence.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




